Name: Commission Regulation (EC) NoÃ 242/2009 of 20Ã March 2009 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: criminal law;  civil law;  international affairs;  Africa;  defence
 Date Published: nan

 21.3.2009 EN Official Journal of the European Union L 75/8 COMMISSION REGULATION (EC) No 242/2009 of 20 March 2009 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 7 November 2007, 26 November 2008 and 16 December 2008, the Sanctions Committee of the United Nations Security Council amended data concerning 19 individuals included in the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. On 24 April 2008, the Committee removed one individual from the said list and on 3 March 2009 it decided to add four individuals to that list. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 1. ANNEX ANNEX I List of natural and legal persons, entities or bodies referred to in Article 2 A. Natural persons (1) Frank Kakolele Bwambale (alias (a) Frank Kakorere, (b) Frank Kakorere Bwambale). Other information: As of December 2008 resides in Kinshasa. Date of designation referred to in Article 5(1)(b): 10.11.2005. (2) JÃ ©rÃ ´me Kakwavu Bukande (alias (a) JÃ ©rÃ ´me Kakwavu, (b) Commandant JÃ ©rÃ ´me). Title: General. Nationality: Congolese. Other information: As of December 2008, remains in the armed forces of the DR of the Congo (FARDC), based in Kinshasa. Date of designation referred to in Article 5(1)(b): 10.11.2005. (3) Germain Katanga. Nationality: Congolese. Other information: Handed over by the Government of the DR of the Congo to the International Criminal Court (ICC) on 18.10.2007. Date of designation referred to in Article 5(1)(b): 10.11.2005. (4) Thomas Lubanga. Place of birth: Ituri, Democratic Republic of Congo. Nationality: Congolese. Other information: Transferred to the ICC by the Congolese authorities on 17.3.2006. Date of designation referred to in Article 5(1)(b): 10.11.2005. (5) Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa, (g) Mandro Panga Kahwa, (h) Yves Khawa Panga Mandro). Date of birth: 20.8.1973. Place of birth: Bunia, the DR of the Congo. Nationality: Congolese. Other information: Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges. Date of designation referred to in Article 5(1)(b): 10.11.2005. (6) Callixte Mbarushimana. Date of birth: 24.7.1963. Place of birth: Ndusu/Ruhengeri, Northern Province, Rwanda. Nationality: Rwandan. Other information: Current location: Paris or ThaÃ ¯s, France. Date of designation referred to in Article 5(1)(b): 21.3.2009. (7) Iruta Douglas Mpamo (alias (a) Mpano, (b) Douglas Iruta Mpamo). Address: Bld Kanyamuhanga 52, Goma, DRC. Date of birth: (a) 28.12.1965, (b) 29.12.1965. Place of birth: (a) Bashali, Masisi, the DR of the Congo (refers to date of birth (a)), (b) Goma, the DR of the Congo (refers to date of birth (b)). Nationality: Congolese. Other information: Based in Gisenyi, Rwanda. Date of designation referred to in Article 5(1)(b): 10.11.2005. (8) Sylvestre Mudacumura (alias (a) Radja, (b) Mupenzi Bernard, (c) General Major Mupenzi). Nationality: Rwandan. Other information: Based in Kibua, Masisi territory, the DR of the Congo. Date of designation referred to in Article 5(1)(b): 10.11.2005. (9) Leopold Mujyambere (alias (a) Musenyeri, (b) Achille, (c) Frere Petrus Ibrahim). Title: Colonel. Date of birth: (a) 17.3.1962, (b) 1966 (estimated). Place of birth: Kigali, Rwanda. Nationality: Rwandan. Other information: Current location: Mwenga, South Kivu, the DR of the Congo. Date of designation referred to in Article 5(1)(b): 21.3.2009. (10) Ignace Murwanashyaka (alias Ignace). Title: Dr. Date of birth: 14.5.1963. Place of birth: (a) Butera, Rwanda; (b) Ngoma, Butare, Rwanda. Nationality: Rwandan. Other information: Resident in Germany. Date of designation referred to in Article 5(1)(b): 10.11.2005. (11) Straton Musoni (alias I.O. Musoni). Date of birth: (a) 6.4.1961, (b) 4.6.1961. Place of birth: Mugambazi, Kigali, Rwanda. Other information: (a) Rwandan passport expired on 10.9.2004, (b) Resident in Neuffen, Germany. Date of designation referred to in Article 5(1)(b): 13.4.2007. (12) Jules Mutebutsi (alias (a) Jules Mutebusi, (b) Jules Mutebuzi, (c) Colonel Mutebutsi). Place of birth: South Kivu, the DR of the Congo. Nationality: Congolese. Other information: Arrested by the Rwandan authorities in December 2007. Reportedly he is currently restrained . Date of designation referred to in Article 5(1)(b): 10.11.2005. (13) Mathieu Chui Ngudjolo (alias Cui Ngudjolo). Other information: Known as Colonel  or General . Arrested by MONUC in Bunia in October 2003. Surrended by the Government of the DR of the Congo to the International Criminal Court on 7 February 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (14) Floribert Ngabu Njabu (alias (a) Floribert Njabu, (b) Floribert Ndjabu, (c) Floribert Ngabu, (d) Ndjabu). Other information: Arrested and placed under house arrest in Kinshasa from March 2005. Date of designation referred to in Article 5(1)(b): 10.11.2005. (15) Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) Laurent Nkunda Batware, (e) General Nkunda, (f) Nkunda Mihigo Laurent). Date of birth: (a) 6.2.1967, (b) 2.2.1967. Place of birth: North Kivu/Rutshuru, the DR of the Congo (refers to date of birth (a)). Nationality: Congolese. Other information: (a) Known as Chairman  and Papa Six , (b) used to reside in Tebero and Kitchanga, Masisi territory, the DR of the Congo. Date of designation referred to in Article 5(1)(b): 10.11.2005. (16) Pacifique Ntawunguka (alias (a) Colonel Omega, (b) Nzeri, (c) Israel, (d) Pacifique Ntawungula). Title: Colonel. Date of birth: 1.1.1964, est. 1964. Place of birth: Gaseke, Gisenyi Province, Rwanda. Nationality: Rwandan. Date of designation referred to in Article 5(1)(b): 21.3.2009. (17) James Nyakuni. Nationality: Ugandan. Date of designation referred to in Article 5(1)(b): 10.11.2005. (18) Stanislas Nzeyimana (alias (a) Deogratias Bigaruka Izabayo, (b) Bigaruka, (c) Bigurura, (d) Izabayo Deo). Title: Brigadier General. Date of birth: (a) 1.1.1966, (b) 1967 (estimated), (c) 28.8.1966. Place of birth: Mugusa (Butare), Rwanda. Nationality: Rwandan. Date of designation referred to in Article 5(1)(b): 21.3.2009. (19) DieudonnÃ © Ozia Mazio (alias (a) Ozia Mazio, (b) Omari, (c) Mr Omari). Date of birth: 6.6.1949. Place of birth: Ariwara, DR of Congo. Nationality: Congolese. Other information: Deceased in Ariwara on 23 September 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (20) Bosco Taganda (alias (a) Bosco Ntaganda, (b) Bosco Ntagenda, (c) General Taganda). Nationality: Congolese. Other information: (a) Known as Terminator  and Major , (b) Based in Bunagana and Rutshuru. Date of designation referred to in Article 5(1)(b): 10.11.2005. B. Legal persons, entities and bodies (1) Tous Pour la Paix et le dÃ ©veloppement (TPD). Address: Goma, North Kivu, the DR of the Congo. Other information: non-governmental organization. Date of designation referred to in Article 5(1)(b): 10.11.2005. (2) Butembo Airlines (alias BAL). Address: Butembo, DR of Congo. Other information: As of December 2008, BAL no longer holds an aircraft operating license in the DR of the Congo. Date of designation referred to in Article 5(1)(b): 13.4.2007. (3) Compagnie AÃ ©rienne des Grands Lacs (CAGL), (alias Great Lakes Business Company (GLBC)). Address: (a) CAGL: Avenue President Mobutu, Goma, (CAGL also has an office in Gisenyi, Rwanda); (b) GLBC: PO Box 315, Goma, the DR of the Congo (GLBC also has an office in Gisenyi, Rwanda). Date of designation referred to in Article 5(1)(b): 13.4.2007. (4) Machanga ltd. Address: Kampala, Uganda. Other information: Gold export company in Kampala (Directors: Mr Rajendra Kumar Vaya and Mr Hirendra M. Vaya). Date of designation referred to in Article 5(1)(b): 13.4.2007. (5) Uganda Commercial Impex (UCI) ltd. Address: (a) Kajoka Street, Kisemente, Kampala, Uganda. Alternate address: PO Box 22709, Kampala, Uganda. Other information: Gold export company in Kampala (Directors: Mr Kunal Lodhia and Mr J.V. Lodhia). Date of designation referred to in Article 5(1)(b): 13.4.2007. (6) Congocom Trading House. Address: Butembo, DR of Congo. Telephone No: +253 (0) 99 983 784. Other information: gold trading in Butembo. Date of designation referred to in Article 5(1)(b): 13.4.2007.